                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


K.E. and B.E., individually and
o/b/o T.E.,                                    Civ. No. 18-12617 (KM) (SCM)

      Plaintiffs,                                         OPINION

      V.


NORTHERN HIGHLANDS REGIONAL
BOARD OF EDUCATION,

      Defendant.



KEVIN MCNULTY, U.S.D.J.:
      Plaintiffs K.E. and B.E. (“the parents”), individually and on behalf of their
son T.E., sue the Northern Highlands Regional Board of Education (the
“school” or the “district”), alleging various federal and state education-law
violations. T.E., who was particularly susceptible for medical or psychological
reasons, was bullied in middle school to the point of physical injury. Fearing
that some of the same abusive middle school students would follow T.E. to
public high school, his parents placed him at Dwight-Englewood, an
independent college preparatory school, where he remains.
      Seeking reimbursement of private school tuition, the parents initiated an
administrative proceeding against the elementary’ school district, Upper Saddle
River, and against the regional high school district, Northern Highlands. An
administrative law judge (“AU”) held an evidentiary hearing. The Upper Saddle
River (middle school) district settled with the parents for $25,000. As to the
Northern Highlands (high school) district, the AU denied the parents’ due
process petition, finding, inter cilia, that the parents had failed to comply with
the necessary notice procedures and had not acted reasonably before
unilaterally placing T.E. in a private school. Now in federal court, the parents
seek relief for an alleged denial of rights under the Individuals with Disabilities
Education Improvement Act of 2004 (“IDEA”), 20 U.S.C.                              §   1400 et seq., and
Section 504 of the Rehabilitation Act of 1973 (“504”), 29 U.S.C.                            §   794, New
Jersey’s Special Education Law, N.J.S.A.                       §   18A:46-1, and the implementing
federal and state regulations. (DE 5).
           Before the Court are Plaintiffs’ Motion for Summary Judgment and
Partial Summary Judgment (DE 24), and Defendant’s Motion for Summary
Judgment (DE 26). For the reasons that follow, Plaintiffs’ motion is DENIED,
and Defendant’s motion is GRANTED.
    I.     BACKGROUND’
         A. Factual History
                 1. T.E.’s Adolescence
           T.E. was born on May 11, 2002 and attended Cavallini Middle School in
Upper Saddle River through eighth grade. (DE 24-1 ¶1; DE 26-1                                       ¶   1). At
Cavallini, T.E. had an individualized education plan (“IEP”) for speech therapy
because he spoke with a lisp. (DE 24-1                     ¶   2; DE 26-1     ¶   2). T.E. had never been
evaluated to determine his eligibility for special education (DE 24-1                                   ¶   3; DE 26-
1   ¶    3), but there was never any apparent need, because between kindergarten
and seventh grade, T.E. was an excellent student who played sports and had
many friends. (DE 24-1                ¶   4; DE 26-1   ¶   4).
           In October 2015, when T.E. was in eighth grade, he underwent surgery
to remove a brain tumor. (DE 24-1                 1    5; DE 26-1       1   5). After he returned to
school in Januan’ 2016, T.E. was noticeably different. (DE 24-1                                 ¶   6; DE 26-1

¶   6). His personality and emotional state had changed: he was withdrawn, he
cried a lot, could not return to his routines, did not eat, did not sleep, could
not do work in school or homework at home, and often said strange things. (DE
24-1       ¶   7; DE 26-1   ¶   7).
           Within a month after T.E.’s return to middle school, a classmate stole his
iPad and math notebook. (DE 24-1                   ¶   8; DE 26-1       ¶   8). Several weeks later,
another student stole, and later returned, his book bag. (DE 24-1                                   ¶   9; DE 26-1


           “DE     “   refers to the docket entry number in this district court case.


                                                                   2
¶   9). At one point, T.E. became upset because of a “friends issue” and decided
to eat lunch in the guidance counselor’s office. (DE 24-1               ¶   10; DE 26-1   ¶    10).
During this time, T.E. often complained to his mother and the guidance
counselor at Cavallini that his classmates did not like him, that they would
make fun of him because of his height, and that he felt isolated. (DE 24-1                     ¶     11;
DE 26-1     ¶       11). On March 16, Dr. Lisa A. Kotler, diagnosed T.E. with
“Adjustment Disorder with Mixed Anxiety and Depressed Mood.” (DE 24-1

¶   12; DE 26-1           ¶   12).
         On May 12, 2016, in anticipation of T.E.’s enrollment in high school that
September, his mother, B.E., met with Kelly Peterfriend, the 504 coordinator
for Northern Highlands Regional High School. (DE 24-1                  ¶    13; DE 26-1   ¶   13).
buring the meeting, Northern Highlands presented a draft 504 Plan to BE.2
(DE 24-1     ¶          14; DE 26-1   ¶   14). At the time, the 504 team was aware that T.E.


2      An IEP “is a plan or program developed to ensure that a child who has a
disability     receives specialized instruction and related services.” A 504 plan, on the
                .   .



other hand, “is a plan developed to ensure that a child who has a disability
receives accommodations that will ensure their academic success and access to the
learning environment.” See What Is the Difference Between an IEP and a 504 Plan?,
Disabilities, Opportunities, Internetworking, and Technology, U. OF WASHINGTON (Apr.
30, 2019), https: / /www.washington.edu/doit/what-difference-between-iep-and-504-
plan.
         There are subtle but important differences between the two:
         Not all students who have disabilities require specialized instruction. For
         students with disabilities who do require specialized instruction, the
         Individuals with Disabilities Education Act (IDEA) controls the
         procedural requirements, and an IEP is developed. The IDEA process is
         more involved than that of Section 504 of the Rehabilitation Act and
         requires documentation of measurable growth. For students with
         disabilities who do not require specialized instruction but need the
         assurance that they will receive equal access to public education and
         services, a document is created to outline their specific accessibility
         requirements. Students with 504 Plans do not require specialized
         instruction, but, like the IEP, a 504 Plan should be updated annually to
         ensure that the student is receiving the most effective accommodations
         for his/her specific circumstances.
(Id.).


                                                         3
had been diagnosed with Adjustment Disorder with Mixed Anxiety and
Depressed Mood, and the 504 Plan specifically cited Dr. Kotler’s March 16
letter. (DE 24-1        ¶   15; DE 26-1     ¶       15).
              2. Bullying Incidents
           In May and June 2016, the severity of the bullying increased. (DE 24-1
¶   17; DE 26-1     ¶   17). On May 16, a student picked up T.E. during recess and
dropped him, causing T.E. to hit his head on the pavement, which triggered a
grand mal seizure. (Id.). A nurse eventually arrived, and T.E. continued to seize
for approximately one to two minutes after anti-seizure medication was
administered. (DE 24-1              ¶   18 & 19; DE 26-1             ¶   18 & 19).
           On June 8, one of T.E.’s classmates held a pencil upright on his chair as
he sat down. (DE 24-1           ¶   21; DE 26-1            ¶   21). The pencil punctured T.E.’s pants
and underwear and pierced his anus, causing rectal bleeding. (DE 24-1                                     1   22;
DE 26-1      ¶   22). When liE, arrived at Cavallini, she found T.E. in the bathroom
of the nurse’s office, distraught. (DE 24-1                      ¶   23; DE 26-1        ¶   23). She had to
insert tissues into his anus to control the bleeding. (DE 24-1                                ¶   24; DE 26-1

¶   24).
              3. Immediate Aftermath and the 504 Plan
           Following the pencil incident, Cavallini provided T.E. with one-on-one
supervision. (DE 24-1           ¶   24; DE 26-1            ¶   24). On June 9, 2016 James McCusker,
the principal of Cavallini, spoke with WE. and emailed her that evening, noting
“I continue to be moved by IT.E.’s] recent experiences and appreciate your
justified perspective.” (DE 24-1                ¶   25; DE 26-1          ¶   25). McCusker memorialized
the discussion that had occurred with B.E. earlier that day to “ensure that we
share a common understanding of how the school plans to manage [T.E.’sj
safety and well-being.” (DE 24-1                    ¶   26; DE 26-1          ¶   26). He noted that that “[i]t
was agreed that, for the remainder to the school year, there will be 1:1 adult
supervision for [T.E.] in all settings (i.e., classroom, recess, hallway transition).




                                                                 4
This level of supervision will be in place throughout the regular school day.”3
(DE 24-1      ¶   27; DE 26-1   1   27). McCusker then advised BE. that that they
should “get together for a meeting as soon as possible.” (DE 24-1                             ¶   28; DE 26-1

¶   28).
           Fearful for T.E.’s safety, his parents met with Cavallini staff on June 10,
to develop an “action plan” to keep him safe and to discuss exploring private-
and public-school options for high school. (DE 24-1                       ¶   29; DE 26-1         ¶   29). WE.
testified that the purpose of the meeting was to discuss how Cavallini would
keep T.E. safe and what options were available to them because she and her
husband were “gravely concerned” for T.E.’s safew in connection with his
transition to Northern Highlands with the same children who had bullied him.
(DE 24-1      ¶   30; DE 26-1   ¶   30).
           At the meeting, McCusker volunteered to contact Joseph Occhino, the
principal at Northern Highlands, to set up a meeting concerning T.E.’s
transition to high school. (DE 24-1             ¶   31; DE 26-1       ¶   31). T.E.’s parents wanted
to meet with Occhino because they believed that “speaking to Mr. Occhino will
be important as having top down support is essential.” (DE 24-1                               ¶   32; DE 26-1

¶   32). WE. later testified that McCusker suggested that Occhino be involved in
light of the uniqueness of T.E.’s situation. (Id.). McCusker also agreed to
consult with the child study team (“CST”) at Cavallini to investigate potential
private school placements for T.E. (DE 24-1                    ¶   33; DE 26-1     ¶   33).
           On June 12, WE. provided Northern Highlands with comments to the
May 12 504 Plan. (DE 24-1            ¶     36; DE 26-1     ¶   36). T.E.’s parents both signed the
504 Plan, (DE 26-2       ¶   5 & 6; DE 29-1         ¶   5 & 6), but when B.E. provided her
comments, she specifically did not check (i.e., signal assent to) the line that
stated “I agree with the Section 504 Plan as                   written.”      (DE 26-2   ¶    6; DE 29-1

¶   6). BE. handwrote “adding in my comments” and initialed the end of the




      Despite this, another classmate tackled T.E. during a field day later in June.
(DE 24-1 ¶ 28; DE 26-1 ¶ 28).


                                                          5
line.4 (Id.). B.E. later testified that she did not agree to implementation of the
draft 504 Plan and that she had planned on meeting with Northern Highlands
later in June to discuss her concerns for T.E.’s safety following, among other
things, the pencil incident. (DE 24-1         ¶   39; DE 26-1   ¶   39).
      Thereafter, T.E.’s parents, with Mccusker’s assistance, worked “parallel
paths” to place T.E. in September either at Northern Highlands or in a private
school. (DE 24-1      ¶   44; DE 26-1   ¶   44). Mccusker investigated Dwight
Englewood School as an option. (DE 24-1             ¶    45; DE 26-1   ¶   45). Dwight
Englewood School is a private college preparatory school in Englewood. It has
not been approved by the State of New Jersey pursuant to N.J.A.C. 6A: 14-7.2
as a private school for students with disabilities. (DE 29-1                   ¶   42).
       On June 16, 2016, McCusker informed the parents that Dwight
Englewood had told him that there was “no pathway for September 2016
admittance” for T.E. (Id.). Later that day, McCusker offered to contact Montclair
Kimberley Academy “about immediate options.” (DE 24-1                      ¶       46; DE 26-1   ¶   46).
After he contacted Montclair Kimberley Academy, Mccusker told the parents




4     Those comments are:
       12. pair him with patient and nurturing teachers who will encourage him
      to go to extra help, give extra credit and maybe not so heavy with
      homework
       13. assign him some classes and lunch with some friends
      14. have the noncontact sports teachers—jgolf, tennis[—jreach out to
      him
       15 meet with his teaches before the school year starts as well as monthly
       + discuss updates and progress concerns
      16. specific attention and consideration to which guidance counselor he
      will be assigned to and an early introduction to that person
(DE 23-2 1 at 2—3).
      T.E.’s parents nevertheless maintain that Dwight-Englewood was an
appropriate placement for T.E. (Id.). They note that Dwight-Englewood made
accommodations for T.E. and provided a learning specialist. (Id.). See infra.


                                                     6
that he had “reached a dead end with them as well,” because by June, private
schools had completed their admission process for September. (Id.).
            4. The June 28 Meeting
       On June 28, 2016 T.E.’s parents again met with MeCusker and
representatives of Northern Highlands to discuss T.E.’s future at Northern
Highlands. (DE 24-1           ¶   47; DE 26-1      ¶   47). Peterfriend and a guidance counselor
attended the meeting on behalf of Northern Highlands. (Id.). During the
meeting, the parties discussed the bullying to which T.E. had been subjected at
Cavallini. (DE 24-1      ¶    48; DE 26-1      ¶   48). B.E. later testified that she and her
husband were “extremely scared and worried” about T.E.’s safety and that they
were looking for Northern Highlands to tell them how they planned to ensure
T.E.’s safety. (DE 24-1            ¶   48; DE 26-1     ¶   48).
       Occhino, the Northern Highlands principal, did not attend the June 28
meeting. (DE 24-1     ¶      49; DE 26-1       ¶   49). T.E.’s parents were told that he wasn’t
available. (Id.). During the meeting, the Northern Highlands 504 team told the
parents that they could not provide one-to-one adult supervision for T.E. (DE
24-1   ¶   50; DE 26-1    ¶       50). The district indicated that it could not afford a full-
time bodyguard, but the team instead recommended that T.E. leave each class
five minutes early to avoid problems in the hallway and to allow him to enter
the lunchroom before the other students arrived. (Id.). It was mentioned that
the lunchroom and hallways could be “very chaotic.” (Id.). T.E.’s parents found
this plan unacceptable, because the bullying incidents that occurred at
Cavallini occurred in class and at recess—not in a lunchroom or hallway. (DE
24-1   ¶   52; DE 26-1    ¶       52). B.E. testified that a plan that had T.E. leave each
class five minutes early would have further stigmatized him and was
tantamount to punishing T.E.—the victim of the bullying. (Id.). Tracy LaRocca,
the school’s learning disability teacher consultants, explained that if crowded




                                                              7
hallways were a concern, the school would be able to accommodate it.         6   (DE 26-
2   ¶ 18; DE 29-1 ¶ 18).
        During the meeting, T.E.’s parents also requested that Northern
Highlands evaluate T.E. for eligibility for special education. (DE 24-1    ¶ 57; DE
26-1   ¶ 57). They wanted T.E. evaluated as soon as possible, because at this
point, they had not yet identified a school at which they believed he would be
safe. (Id.).
        After the meeting, Northern Highlands proposed and sent a revised 504
Plan to T.E.’s parents that suggested that T.E. leave class five minutes early as
an additional “action strate.” (DE 24-1      ¶ 53; DE 26-1 ¶ 53). The revised plan
did not provide the one-to-one protection that Cavallini had provided to T.E.
after the pencil incident. (Id.). T.E.’s parents did not agree with this 504 Plan
either, because it would have required him to miss approximately 10% of his
instructional time by having him leave each class five minutes early. (DE 24-1

¶ 55; DE 26-1 ¶ 55). This plan was not signed.
        BE. testified that they had always intended to send T.E. to public school
with his friends. (DE 24-1   ¶ 58; DE 26-1 ¶ 58). Because their preference was
for T.E. to attend Northern Highlands, B.E. arranged for T.E. to meet the school
nurse on July 7. (DE 24-1    ¶ 59; DE 26-1 ¶ 59). At the same time, T.E.’s
parents pursued potential private-school placement options for T.E. (DE 24-1
¶ 60; DE 26-1 ¶ 60). Indeed, after McCusker informed them on June 16 that
there was no pathway to admission at Dwight-Englewood, his father ICE. called
Dwight-Englewood directly, which agreed to meet with the them. (Id.).
        As of July 7, T.E.’s parents were pursuing placements at Northern
Highlands or Dwight-Englewood, which were in their eyes the only options


6      LaRocca is also a part-time teacher in the Northern Highlands Regional High
School District. (DE 26-2 ¶ 1; DE 29-1 ¶ 1). She is a member of Northern Highlands’
CST—but had not been a member ofT.E.’s 504 committee. (DE 24-1 ¶ 42; DE 26-1
¶ 42; DE 26-2 ¶ 2; DE 29-1 ¶ 2). LaRocca first learned about T.E.’s case around June
30. (DE 26-2 ¶ 3; DE 29-1 ¶ 3). She later testified on behalf of Northern Highlands at
the hearing; she was district’s only witness. (DE 24-1 ¶ 42; DE 26-1 ¶ 42).


                                              8
available to T.E. that September. (DE 24-1                       ¶   63; DE 26-1         ¶   63). On July 8, WE.
emailed to Peterfriend to tell her that the Dwight-Englewood psychologist
wanted to speak to her and—to help Dwight-Englewood determine the level of
support that T.E. would need—to review the 504 Plan that Northern Highlands
had proposed. (DE 24-1            ¶   61; DE 26-1        ¶   61).
           5. tE.’s Parents Enroll Him at Dwight-Englewood
        On July 15, 2016 Dwight-Englewood sent T.E.’s parents an enrollment
contract, providing them twenty-four hours to sign. (DE 24-1                                   ¶   65; DE 26-1

9   65). The enrollment contract obligated the parents to pay a full year’s tuition
of S42,000. (DE 24-1      ¶       88; DE 26-1   ¶       88). ICE. and WE. both signed. (DE 24-1
9   65; DE 26-1   ¶   65). From their perspective, they signed the Dwight-Englewood
contract because they had yet to secure a safe option for T.E. for the following
September. ((DE 24-1          ¶   66; DE 26-1       ¶   66). They both testified that
notwithstanding the contract, they still wanted to send T.E. to Northern
Highlands. (DE 24-1       9   67; DE 26-1       ¶   67).
        At some point thereafter, Dwight-Englewood assured K.E. and B.E. that
T.E. would be safe if he attended school there. (DE 24-1                             ¶   64; DE 26-1      ¶   64). It
assured them that an adult would supervise and monitor T.E., that if a student
assaulted T.E. he or she would be expelled, and that all Dwight-Englewood
personnel, including teachers, the athletic department, and the coaching staff,
would be aware of a seizure protocol for T.E. and would carry his emergency
spray. (Id.)
           6. The July 20 Meeting
        On July 20, 2016 B.E. attended an evaluation-planning meeting with the
CST from Northern Highlands. (DE 24-1                        ¶   68; DE 26-1     ¶       68). BE. advised
Northern Highlands that she and her husband were investigating private-
school placements for T.E. (DE 24-1             1       61; DE 26-1        ¶   61). WE. testified that few
options were available to them, because the application process for September
matriculation had been completed at private schools. (Id.).




                                                                 9
         LaRocca, as T.E.’s case manager, also attended] (DE 24-1                    ¶   61; DE 26-1

¶   61). She testified that during the evaluation-planning meeting, B.E. and the
CST discussed the need to perform further testing on T.E. to understand his
cognitive functioning after his brain surgery, and it was later determined that
T.E. should receive a neuropsychological evaluation.8 (DE 24-1                   ‘   70 & 71; DE
26-1     ¶   70 & 71). The evaluation-meeting attendees agreed that Dr. Jane Healey
would perform the evaluation. (DE 24-1              9   72; DE 26-1   ¶   72).
          B.E. also raised concerns regarding several individual students, and
LaRocca explained to her that T.E. would have minimal contact with those
students due to the schedule for T.E. that the school intended to fashion.9 (DE
26-2     ¶    19; DE 29-1   ¶   19). B.E. told the others that she had looked into other
potential schools for T.E. and that Dwight-Englewood was one of those schools.
(DE 26-2        1   21; DE 29-1   ¶   21. However, she did not reveal that the family had
already contracted for T.E. to attend Dwight-Englewood in September. (Id.).
             BE. also did not explain during the meeting why she thought the 504
Plan she had signed on June 12 was inadequate for T.E. (DE 26-2                          ¶   15; DE 29-
1   ¶   15). In fact, there was no discussion about the executed 504 Plan at the



        LaRocca had first learned of T.E. around June 30, after Tom Buono, Northern
Highlands’s Director of Special Services, received B.E.’s request that T.E. be evaluated
for eligibility for special education. (DE 24-1 ¶ 69; DE 26-1 ¶ 69). Buono then
contacted LaRocca, telling her “[w]e have a new referral” and directing her to schedule
a meeting with the T.E.’s parents. (Id.). Buono also briefly advised LaRocca that T,E.
had a 504 plan and that his parents wanted to have T.E. evaluated far eligibility for
special education. (Id.).
8       When there is a concern that a child may have cognitive issues, Northern
Highlands’s school psychologist typically performs a Wechsler Intelligence Test, while
LaRocca performs the Woodcock-Johnson Test of Achievement as part of an
educational evaluation. (DE 24-1 ¶ 71; DE 26-1 ¶ 71). In T.E.’s case, LaRocca testified
that all the participants at the evaluation-planning meeting believed a full
neuropsychological evaluation would be more appropriate and that a
neuropsychological evaluation would have encompassed everything that Northern
Highlands would have done if its personnel had evaluated T.E. (Id.).
      LaRocca did yet not know that the family had contracted to pay for T.E. to
attend Dwight-Englewood in September. (DE 26-2 ¶ 20; DE 29-1 ¶ 20).


                                                        10
July 20 meeting. (Id.). B.E. simply informed the CST that T.E. had been bullied
when he attended Cavallini and that Cavallini had assigned a one-on-one aide
to T.E. to ensure his safety. (DE 24-1        ¶   73; DE 26-1     ¶    73). Apart from the
neuropsychological evaluation, Northern Highlands did not request any other
assessments of T.E. (DE 24-1        ¶   72; DE 26-1      ¶   72). After the meeting, B.E. and
LaRocca scheduled the evaluation. (Id.).
           7. Awaiting the Neuropsychological Evaluation Results
        After the evaluation-planning meeting, LaRocca informed Tom Buono,
Northern Highlands’s Director of Special Services, that B.E. was concerned for
T.E.’s safety because he had been bullied while he attended Cavallini. (DE 24-1

¶   76; DE 26-1   ¶   76). LaRocca, however, did not specifically inform Buono about
the pencil incident or tell Buono that Cavallini had assigned a one-on-one aide
to T.E. to ensure his safety. (DE 24-1        ¶   77; DE 26-1      ¶   77).
        On July 21, 2016 the day after the evaluation-planning meeting, K.E.
called Buono to discuss his concerns for T.E.’s safety. (DE 24-1                ¶   78; DE 26-1

¶   78). He did not reach Buono that day (id,), but when they finally spoke, K.E.
told Buono of the bullying incidents that had occurred at Cavallini and that
McCusker had assigned T.E. a full-time bodyguard for his safety, (DE 24-1
¶   79; DE 26-1   ¶   79). Buono asked whyT.E. had not been classified if he had
the type of safety needs then being requested. (Id.). On August 8, K.E. emailed
McCusker to find out why T.E. had not been classified at Cavallini based on his
safety needs. (DE 24-1      ¶   80; DE 26-1   ¶   80).
        McCusker explained that T.E. had received a “speech only” IEP, that a
504 Plan had been issued because of T.E.’s anxiety and depression diagnoses,
and that Cavallini had decided to assign dedicated supervision to T.E. for
physical protection because of “some unpredictable and extraordinar
incidents” that had occurred:
        While it is difficult to know the full context of the questions, I can
        offer the following:

        [T.E.] has been a “classified student,” designated as “speech only.”
        This means, at some point, he was diagnosed with a disability


                                                    11
      qualifying him exclusively for services related to speech, While at
      Cavallini, he did not go through a full child study team evaluation.
      Therefore, he was not deemed as “not eligible”, rather he was not
      fully evaluated for determination, If I understand correctly, I
      believe he was being fully evaluated by the NHRHS Child Study
      Team this summer.

      The second question is in regards to classification at Cavallini due
      to safety needs. [T.E.j gained a 504 Plan (not considered SE
      classification) to address the diagnosis of anxiety and depression.
      This was the extent of the official diagnosis and response.

      As we know, the conclusion of last year featured some
      unpredictable and extraordinary incidents. As a result with an
      abbreviated amount of time remaining in the school year
      (approximately two weeks), we decided, without classification, to
      assign dedicate[dj supervision to [T.E.]. Throughout his time, he
      was medically cleared for participation in PE and recess; and we
      did not have a medical diagnosis indicating a condition that would
      official qualify him for a classification based on the need for
      physical protection.

(DE 24-1   ¶   81; DE 26-1   ¶   81). On August 11, K.E. forwarded McCusker’s
clarifying response to Buono. (DE 24-1         ¶   82; DE 26-1   1   82). K.E. summarized
the bullying incidents to which T.E. had been subjected, and he alerted Buono
that “[t]he stress caused by the trauma in school contributed to [T.E.’sJ post-
surgical diagnosis of post-traumatic stress disorder.” (Id.). ICE. again informed
Buono that Cavallini had assigned T.E. a full-time bodyguard “to simply keep
him safe.” (DE 24-2    ¶   83; DE 26-1   ¶   83). K.E. also commented on the 504 Plan
that Northern Highlands had issued in June:
      In putting together [T.E.’sj 504 for next year, we have had many
      meetings with NHRHS to establish a plan to keep him safe. The
      NHRHS staff indicated that they could not afford a full time body
      guard. As a result, the team recommended that he leave classes 5
      minutes early to avoid problems in the hallway as well as be able
      to go into the lunchroom before everyone arrives because it was
      mentioned that lunch and hallways can be “very chaotic.” What
      this results in is [T.E.} intentionally missing more than 10% of the
      academic year. While the neuropsychological testing will be helpful
      to determine his learning needs, the results do not address his


                                                   12
        safety requirements. This is clearly a very unusual situation
        [T.E.] deserves an academically challenging AND safe environment.

(DE 24-1    ¶   84; DE 26-1    ¶   84) (alterations in original).
        At this point (August 11), K.E. and BE. still considered Northern
Highlands a potential placement option for T.E. (DE 24-1                    ¶   85 & 86; DE 26-1
    85 & 86). B.E. wanted to send T.E. to Northern Highlands in September
because his friends would be attending, and she and K.E. believed that
changing schools would have been difficult for T.E. (DE 24-1                     ¶   87; DE 26-1

¶   87). ICE. similarly testified that in August he still wanted to send T.E. to
Northern Highlands because “[t]hat’s where his friends were” and “[w]e knew it
would be traumatic if he had to go anywhere else.” (DE 24-1                      ¶   88; DE 26-1

¶   88). ICE. further testified that T.E. “had already been through enough. We
didn’t need to now transition him to a new school. That would have just been
another trauma.” (Id.). Even though the enrollment contract with Dwight
Englewood obligated them to pay a full year’s tuition, ICE. and B.E. both
testified that as of August that they were willing to lose $42,000 and still enroll
T.E. at Northern Highlands. (DE 24-1            ¶   88; DE 26-1     ¶   88).
           8. T.E. Begins at Dwight-Englewood
        In September 2016, T.E. began to attend school at Dwight-Englewood.
(DE 24-1    ¶ 90;   DE 26-1    ¶   90). There, he did not have an IEP. (DE 26-2              ¶   76;
DE 29-1    1 76).   On September 6, ICE. informed Buono that “[a]s we have
indicated, in light of the experiences [T.E.] had at Cavallini, coupled with the
504 Plan set in place by NHRHS, for safety reasons [T.E.j is continuing his
education at Dwight-Englewood” and that “[wje would like to meet as soon as
practical to discuss the necessary reimbursements from the district.” (DE 24-1

¶   91; DE 26-1     ¶   91). K.E. concluded that “this was never our intention but we
made this decision with [T.E.’sj safety as our highest priority.” (Id.). Buono told
K.E. that “once you send us the results of the neuropsych evaluation we will
schedule a meeting with you.” (DE 24-1              ¶   92; DE 26-1     ¶   92). However, K.E.
had previously alerted Buono that the results of the evaluation would not have
addressed T.E.’s safety needs. (Id.). Between July 1 and September 6 (the first


                                                        13
day of school), T.E.’s parents had never requested of Northern Highlands any
services or modification of T.E.’s 504 Plan.’° (DE 26-2   ¶ 24; DE 29-1 ¶ 24).
         Later in September, Buono informed the CST that T.E. had been enrolled
at Dwight-Englewood and would not be attending Northern Highlands. (DE 24-
1    ¶ 93; DE 26-1 ¶ 93). LaRocca testified that from the perspective of the CST,
T.E.’s enrollment at Dwight-Englewood did not alter the team’s intent with
respect to T.E. (Id.).
         In October 2016, Dr. Healey issued a written report of the
neuropsychological evaluation ofT.E.” (DE 24-1       ¶ 94; DE 26-1 ¶ 94). Dr.
Healey reported that in January and February 2016, T.E. “was noted to have
difficulty returning to school, which occurred 6 weeks after surgery, he was
irritable and sad, very fearful of any medical procedures, and he talked about
‘killing himself but he had not actively tried to harm himself nor did he have
any plan to do so.” (DE 24-1    ¶ 95; DE 26-1 ¶ 95). Based on her findings, Dr.
                                                                                9QtIi
Healey reported that T.E. had been “rated by his mother to fall above the
percentile [for internalizing and externalizing problems, with ratings above the
97th   percentile noted for anxiety, depression, withdrawal, social problems, and
aggression.” (Id.). Dr. Healey further reported that T.E. exhibited “catastrophic
reactions” when presented with challenges, without exhibiting any prior signs
of frustration. (DE 24-1   ¶ 96; DE 26-1 ¶ 96). She diagnosed him with
“Traumatic Brain Injury (s/p Tumor Resection), seizure activity, possible effects
of antiepileptic medications”; “ADHD-Inattentive Type”; “Learning Disorder NOS
(Initiation, retrieval, visual organization, Executive functioning)”; “Anxiety
Disorder, NOS”; “Depressive Disorder, NOS”; and “Coordination Disorder.” (DE
24-1    ¶ 97; DE 26-1 ¶ 97).


10    Indeed, the parents made no such requests of the district after June 12 (the day
BE. signed the 504 plan) and November 9 (the day T.E.’s parents for the first time
requested in writing tuition reimbursement for T.E.’s placement).
      Dr. Healey had performed neuropsychological testing of T.E. on July 29, August
11, August 16, and August 26. (DE 24-1 ¶ 94; DE 26-1 ¶ 94).


                                             14
           On October 11, 2016, T.E.’s parents forwarded to Northern Highlands
Dr. Healey’s written report. (DE 24-1               ¶   98; DE 26-1     ¶   98). The next day.
LaRocca invited T.E.’s parents to an eligibility meeting. (DE 26-2                         ¶   26; DE 29-1

¶   26).
              9. The October 13 Meeting
           On October 13, 2016 T.E.’s parents met with seven representatives of
Northern Highlands, who reported that T.E. was eligible for special education
and related services. (DE 24-1             ¶   99; DE 26-1      ¶   99). T.E.’s parents made it clear
that T.E. would continue to attend Dwight-Englewood and that they did not
wish to remove him from this educational setting. (DE 26-2                        ¶   28; DE 29-1

1   28). Thus T.E.’s parents declined placement at Northern Highlands even
before they received the school’s draft IEP for review. (DE 26-2                       ¶   29; DE 29-1

¶   29).
           It was at this meeting that Northern Highlands for the first time
presented the parents with a sixteen-page draft IEP. (DE 24-1                         ¶    99; DE 26-1

¶   99). LaRocca later testified that the parents had never had an opportunity to
review the draft IEP prior to the meeting and that they wanted to review the IEP
with their attorney. (DE 24-1          ¶       100; DE 26-1         100). The draft IEP contained
the following note: “LThe parents] would like [T.E.J to continue at Dwight
Englewood. The CST feels         [T.E.]        can be educated at Northern Highlands.”
LaRocca testified that, prior to the meeting, Northern Highlands knew that the
parents wanted T.E. to attend Dwight-Englewood only because they feared for
his safety. (DE 24-1      ¶   101; DE 26-1         ¶    101). The meeting lasted less than an
hour and afterward LaRocca had no further interactions with T.E.’s parents.
(DE 24-1      ¶   102; DE 26-1   ¶   102).
              10.       The Final IEP
           On November 1, 2016 Northern Highlands sent the parents the final IEP.
(DE 24-1      ¶   103; DE 26-1   ¶   103). The IEP did not specifically detail the bullying
incidents that had occurred at Cavallini, but stated generally that T.E.’s
parents were “concerned with how [T.E.j had been treated at school and some
of the modifications that needed to be put into place to ensure [T.E.’sl well


                                                           15
being.” (DE 24-1   ¶   104; DE 26-1   ¶   104). The IEP proposed that T.E. could leave
class five minutes early. (Id.). Prior to issuing the November 1 IEP, no member
of the Northern Highlands CST had personally evaluated T.E., and Dr. Healey
was the only person who had evaluated T.E. after the July 20 meeting between
B.E. and Northern Highlands. (DE 24-1           ¶   105 & 106; DE 26-1    ¶   105 & 106).
The final JEP did not explicitly refer to Dr. Healey’s neuropsychological report
or the tests she had run. (DE 24-1        ¶   107; DE 26-1   9   107)12

      In its October 11 initial eligibility letter Northern Highlands had
explained that the reason for its rejection of the parents’ request that T.E. be
educated at Dwight-Englewood was because “Least Restrictive Environment
(LRE) is the requirement in federal law that students with disabilities receive
their education, to the maximum extent appropriate, with nondisabled peers
and that special education are not removed from regular classes unless, even
with supplemental aides and set-vices, education in regular classes cannot be
achieved satisfactorily.”3 (DE 24-1       ¶   117; DE 26-1   ¶   117).


12      Dr. Healey’s report contained twenty-two recommendations that spanned more
than three pages. (DE 24-1 ¶ 114; DE 26-1 ¶ 114). The majority of those
recommendations were not included in the final IEP. (Id.). Among other things, Dr.
Healey recommended that T.E. be provided with “a learning specialist individually to
work with him on basic organization and executive function skills”; “preferential
seating of the left side of the classroom”; and “largely spaced graph paper to help him
organize math problems.” (DE 24-1 ¶ 115; DE 26-1 ¶ 115). Dr. Healey also
recommended that T.E. “should be informed of examinations at least two weeks in
advance”; that “the learning specialist should break down studying into parts and help
him to prepare for tests as well as explicitly teaching him strategies to prepare for
tests”; and that “[hlis ener’ level should be monitored frequently” because T.E.
“evidenced signs of cognitive fatigue.” (Id.). These recommendations were not
incorporated into IEP. (Id.).
        Dr. Healey’s report also noted that “[T.E.] becomes easily overwhelmed and
requires a smaller and structured school environment. (Id.). Because of physical and
emotional safety reasons, a large public high school will not provide jT.E.] with the
level of support he requires.” (DE 24-1 ¶ 116; DE 26-1 ¶ 116). However, Northern
Highlands disagreed with this recommendation, arguing that “Itihe Northern
Highlands Child Study Team feels [T.E.J can be educated at Northern Highlands.” (Id.).
13     Northern Highlands did not provide the reasons it used as a basis for
disagreeing the request that T.E. be educated at Dwight-Englewood. (DE 24-1 ¶ 118;


                                                    16
      On November 9, T.E.’s parents rejected the IEP, because they thought it
was not appropriate for T.E. (DE 24-1           ¶   122; DE 26-1    ¶   122). Instead, they
requested that “the district agree to continue [T.E.’s] placement at Dwight
Englewood School.” (Id.). This letter—written and sent four months after T.E.’s
parents contracted with Dwight-Englewood and two months after T.E. began
attending classes there—was the first occasion on which T.E.’s parents
requested in writing reimbursement for the costs of the Dwight-Englewood
placement. (DE 26-2     ¶   31; DE 29-1     ¶   31). Northern Highlands rejected the
parents’ request. (DE 24-1        ¶   122; DE 26-1      ¶   122).
      Northern Highlands and Upper Saddle River had not provided T.E.’s
parents with a PRISE booklet before T.E.’s enrollment at Dwight-Englewood on
September 6i (DE 24-1         ¶   123; DE 26-1      ¶   123). Northern Highlands did not
provide them a PRISE booklet until the IEP meeting on October 13. (Id.).




DE 26-1 ¶ 118). Nor did it do so in the final IEP. (DE 24-1 ¶ 119; DE 26-1 ¶ 119).
Northern Highlands also did not explain the bases for its disagreement with Dr.
Healey’s opinion that “a large public high school cannot provide [T.E.j with the level of
support he requires.” (DE 24-1 ¶ 120; DE 26-1 ¶ 120). Nor did it do so in the final IEP.
(DE 24-1 ¶ 121; DE 26-1 ¶ 121).
14     “PRISE” stands for Parental Rights in Special Education. The booklet is
published by the New Jersey Department of Education “describe[s] the state and
federal laws affecting the provision of special education.” It provides that
      [Parents] must be given a copy of this booklet one time per year and
      whenever:
             A parent requests a copy;
             (A] child is referred for an initial evaluation;
             The first request for a due process hearing or first request for a
             complaint is submitted to the Department of Education in a
             school year; and
             The decision to take a disciplinary action is made that constitutes
             a change of placement.
N.J. Dep’t of Education, Parental Rights in Special Education 3 (rev’d Aug.
2016), https: / /www.state.nj .us/education/ specialed/form/prise/prise.pdf


                                                     17
   B. Procedural History
      On May 5, 2017, T.E.’s parents filed a petition for due process with the
Office of Special Education Programs. (DE 23-1). On September 21, 2017,
Northern Highlands filed a motion to dismiss the petition. (DE 23-2). On
November 29, 2017, AU Thomas Betancourt denied the motion but ruled that
“petitioners did not provide proper notice pursuant to N.J.A.C. 6A: 14-2.10(c) or
20 U.S.C.   § 1412(a)(1O)(C)(iii).” (DE 23-6 at 5).
      On December 11, Northern Highlands moved to bifurcate the due
process hearing. (DE 23-7 at 2     ¶ 3). On January 12, 2018, the AU granted the
motion and:
      ORDERED that the hearing        .   .   .   shall be limited to the following:

      a. What, if any, effect shall Petitioners’ failure to provide adequate
      notice pursuant to N.J.A.C. 6A:l4-2.10(c) and 20 U.S.C.A.
      § 1412(a)(10)(C)(iii) have on their request for reimbursement of
      tuition and other costs for the unilateral placement of T.E.;

      b. Whether Petitioners’ Section 504 claims are subsumed by their
      IDEA claims against NHRHS; and[]

      c. Whether Petitioners are entitled to compensatory education.

(DE 23-7 at 4).
      The AU held hearings limited to these issues on February 9 and
February 14. (DE 23-35 & DE 23-36). On June 27, he issued a final decision,
dismissing the due process petition:
      The answer to those questions need not be addressed as I have
      determined factually that both the Section 504 Accommodation
      Plan signed by B.E. on June 12, 2016, and the IEP offered by
      NHRHS at the October 13, 2016 offered FAPE. As FAPE was offered
      and rejected by Petitioners, their requests for relief set forth in the
      due process petition must be denied.

(DE 23-8 at 17).




                                                     18
C. The AU’s Findings
      1. Factual Findings
1. The AL) found that two events took place at Cavallini in June 2016 with
  the first event occurring when “another student placed a pencil pointing
  up under T.E. while he was about to be seated in his chair. This caused
  injury to T.E.” and “[tjhe second event was [that} T.E. tackled to the
  ground by another student and suffered a grand mal seizure.” On May
   16, T.E. suffered a grand mal seizure after being picked up in the air and
  dropped on the ground causing him to strike his head. (DE 24-1 ¶ 124).
  The parents allege that the pencil incident occurred on June 8, 2016.
  Following the pencil incident, Cavallini assigned a dedicated aide to T.E.
  for his protection and he was subsequently tackled during a field day as
  a joke” notwithstanding the assignment of the aide. (Id.).
2. The AL) found that “[aj proposed 504 Accommodation Plan was sent to
  Petitioners in June 2016.” (DE 24-1        ¶    125).
  The parents allege that two 504 Plans were sent to them. Northern
  Highlands issued the first 504 Plan on May 12 when B.E. met with
  Peterfriend. Northern Highlands sent a second 504 Plan to the Parents
  after June 12. (Id.).
3. The AL) found that B.E. signed the 504 Plan on June 12 and inserted
  written comments. (DE 24-1     ¶   126).
  The parents allege that on June 12, B.E. signed the 504 Plan that
  Northern Highlands had issued on May 12 and that BE. never signed
  the version of the 504 Plan that was issued after June 12. (Id.)
4. The AL) found that “[w]hen signed by B.E., notwithstanding the
  handwritten comments and the failure to check the ‘I agree’ box, this 504
   Plan was accepted by Petitioners and was the operative 504 Plan at that
   time.” (DE 24-1   ¶   127).
  The parents allege that over the course of a month, B.E. commented on
   the 504 Plan that had been issued on May 12. The parents allege that
  when B.E. signed the 504 Plan on June 12, she added the phrase


                                             19
  “adding in my comments” at the end of the sentence “I agree with the
  Section 504 Plan as written.” B.E. did not check the blank next to the
  sentence “I agree with the Section 504 Plan as written.” After B.E. signed
  the 504 Plan, Northern Highlands issued a new 504 Plan. BE. never
  agreed to the implementation of this 504 Plan. The parents allege that
  Northern Highlands’s second 504 Plan did not incorporate the vast
  majority of B.E.’s handwritten comments. Instead, the second 504 Plan
  proposed that T.E. leave class five minutes early as an additional “action
  strategy.” This 504 Plan did not provide the 1:1 protection that Cavallini
  had provided to T.E. after the pencil incident. (Id.).
5. The ALl found that K.E. did not attend the June 28 meeting with
  Northern Highlands. (DE 24-1     ¶   128).
  The parents allege that K.E. and B.E. both attended the meeting. (Id.).
6. The ALl found that K.E. attended the evaluation-planning meeting that
  occurred on July 20. (DE 24-1    ¶   129).
  The parents allege that K.E. did not attend this meeting. (Id.).
7. The AU found that “jtjhe 504 Accommodation Plan signed by B.E. on
  June 12, offered FAPE to T.E. as it addressed his needs and provided
  adequate accommodations.” (DE 24-1           ¶   130).
  The parents allege that T.E.’s needs are discussed at length in Dr.
  Healey’s report of her neuropsychological examination of T.E. and that a
  comparison of Dr. Healey’s report and the 504 Plan executed by B.E.
  reveals that the first 504 Plan offered by Northern Highlands did not
  address T.E.’s needs. The parents further allege that the second 504 Plan
  did not offer a FAPE because it violated 34 C.F.R.           §   104.33(b)(1) by
  proposing that T.E. leave class five minutes early as an additional “action
  strategy.” (Id.).
8. The AU found that “[t]he IEP proposed at the October 13, 2016
   meeting], offered FAPE to T.E. It properly identified classification
  category as Traumatic Brain Injury and offered special education and
  related services to address his needs.” (DE 24-1         ¶   131).


                                          20
  The parents allege that T.E.’s needs are discussed at length in Dr.
  Healey’s report of her neuropsychological examination of T.E. and that a
  comparison of Dr. Healey’s report and the IEP issued by Northern
  Highlands reveals that the IEP did not address T.E.’s needs. (fri.).
       2. Credibility Determinations
1. The AM determined that ICE. was “disingenuous in much of testimony”
  and that “[h]e spun his answers to conform to his theme, which was
  NHRHS did not offer sufficient assurances that T.E. would be safe.” The
  AM also disbelieved K.E.’s testimony that “he was willing to lose the
  entire tuition if only NHRHS could assure him ofT.E.’s safety.” (DE 24-1

  ¶    132).
  The parents allege that this is false. (Id.).
2. The AM determined that K.E.’s testimony that “NHRHS did not offer
   sufficient assurances that T.E. would be safe” was not credible. (DE 24-1
   ‘   133).
  The parents argue this is inconsistent with nontestimonial extrinsic
  evidence. They note that on March 16, Dr. Kotler diagnosed T.E. with
  “Adjustment Disorder with Mixed Anxiety and Depressed Mood”; that Dr.
  Healey evaluated T.E. on July 29, August 11, August 16, and August
   26”; and that Dr. Healey observed that T.E. had “talked about ‘killing
  himself”; and that he “displayed moments of extreme distress.” The
  parents note that after a student inserted a pencil into T.E.’s anus,
   Mccusker advised the parents that their perspective was ‘justified.” The
  parents further note that when ICE. sought clarification with respect to
   Buono’s inquiry why T.E. had not been classified if he had the safety
   needs that the parents requested, Mccusker told them that the school
   “decided, without classification, to assign dedicate[dl supervision to
   [T.E.].     .   .   .   FWIe   did not have a medical diagnosis indicating a condition
   that would officially qualify him for a classification based on the need for
   physical protection.” The parents also note that K.E. told Buono that
   “[s]ending [T.E.J to a private school is not our preference. But we trusted


                                                      21
       the public school system this past year and each assurance which we
       trusted, resulted in the series of physical injuries listed above. As his
       parents, our primary responsibility is to ensure       [T.E.’l safety and well
       being.” (Id.).
     3. The AW determined that that K.E.’s testimony that “he was willing to
        lose the entire tuition if only NHRHS could assure him of T.E.’s safety”
        was not credible. (DE 24-1    ¶ 134).
       The parents allege that this is inconsistent with the non-testimonial
        extrinsic evidence. The parents note that on June 10 the they met with
        McCusker and a guidance counselor at Cavallini; that on June 15, BE.
        emailed McCusker thanking him “for a reflective and productive meeting
        on Friday” and setting forth an “action plan”; and that several of the
        “action items” that McCusker agreed to undertake related to exploring
        potential private school placements for T.E. The parents further note that
        McCusker told them “if vou/ he can not confirm a set of actions to
        acknowledge that Highlands will be a safe and productive learning
        environment, the district/he will be an active partner with us to identify
        and secure another option.” The parents further argue that the evidence
        reveals that their conduct did not change after they signed an enrollment
        contract with Dwight-Englewood and that they still continued to pursue
        placing T.E. at Northern Highlands.’5 (Id.).
     4. The ALl determined that B.E. “repeated her assertion that all she and
        her husband wanted was for T.E. to be safe and that NHRHS had not
        provided assurances for this” and her claim that “she wanted a ‘top
        down’ approach” was not credible. (DE 24-1        ¶ 135 & 136).



15     In particular, the parents identify the following items as evidence of their intent:
the enrollment contract; the fact that SE. attended an evaluation-planning meeting
on July 20; an email exchange between BE. and Northern Highlands confirming the
financial arrangements for a neuropsychological evaluation; and two requests by KID.
for a personal meeting with Buono, both of which were rebuffed. (DE 24-1 ¶ 135).


                                                22
        The parents argue that this is inconsistent with the non-testimonial
        extrinsic evidence and note that B.E. told McCusker that “speaking to
        [the principal of Northern Highlands will be important as having top
        down support is essential.” (Id.).
      D. Federal Litigation
        On August 9, 2018, T.E.’s parents appealed the AlA’s decision to this
court. (DE 1). On August 14, 2018, they filed the currently operative amended
complaint (DE 5). The parents seek (1) reversal of the AlA’s November 29
finding that they did not provide proper notice of T.E.’s unilateral placement;
and (2) reversal of the June 27, 2018 final decision, which dismissed with
prejudice the due process petition (DE 5). The amended complaint states five
counts:
      1. Reversal of November 29, 2017 Ruling That the Parents Failed To Give
         Notice in Accordance with N.J.A.C.   § 6A:l4-2.10(c)(2) and 20   U.s.c.

         § 14 12(a)( 10)(C)(iii)) (count I)
      2. Reversal of the AlA’s June 27, 2018 Final Order Dismissing Due Process
         Petition with Prejudice (count II)
      3. Violation of Section 504 from July 1, 2016 through October 31, 2016
         (count III)
      4. Violation of IDEA from November 1, 2016 to the Present (Count IV)
      5. Violation of Section 504 from November 1, 2016 to the Present (count V)
(DE 5).
II.      DISCUSSION AND ANALYSIS
      A. Standards of Review
             1. Summary Judgment under Rule 56
         Federal Rule of Civil Procedure 56(a) provides that summary judgment
should be granted “if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986); Kreschollek v. S. Steuedoring Co., 223 F.3d 202, 204 (3d Cir. 2000). In
deciding a motion for summary judgment, a court must construe all facts and


                                              23
inferences in light most favorable to the nonmoving party. See Boyle v. Cty. of
Allegheny Pa., 139 F.3d 386, 393 (3d Cir. 1998). The moving party bears the
burden of establishing that no genuine issue of material fact remains. See
Celotex Corp. z,’. Cat rett, 477 U.S. 317, 322—23 (1986). “[W]ith respect to an
issue on which the nonmoving party bears the burden of proof.                       .   .   the burden
on the moving party may be discharged by ‘showing’—that is, pointing out to
the district court—that there is an of evidence to support the nonmoving
party’s case.” Id. at 325.
      Once the moving party has met that threshold burden, the non-moving
party “must do more than simply show that there is some metaphysical doubt
as to material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
U.S. 574, 586 (1986). The opposing party must present actual evidence that
creates a genuine issue as to a material fact for trial. Anderson, 477 U.S. at
248; see also Fed. R. Civ. p. 56(c) (setting forth the types of evidence on which
a nonmoving party must rely to support its assertion that genuine issues of
material fact exist). “[U]nsupported allegations   .   .   .   and pleadings are
insufficient to repel summary judgment.” Schoch v. First Fid. Bancorp., 912
F.2d 654, 657 (3d Cir. 1990); see also Gleason v. Nonvest Modg., Inc., 243 F.3d
130, 138 (3d Cir. 2001) (“A nonmoving party has created a genuine issue of
material fact if it has provided sufficient evidence to allow a jury to find in its
favor at trial.”). If the nonmoving party has failed “to make a showing sufficient
to establish the existence of an element essential to that party’s case, and on
which that party will bear the burden of proof at trial,          .   .   .   there can be ‘no
genuine issue of material fact,’ since a complete failure of proof concerning an
essential element of the nonmoving party’s case necessarily renders all other
facts immaterial.” Katz v. Aetna Cas. & Sun Co., 972 F.2d 53, 55 n.5 (3d Cir.
1992) (quoting Celotex, 477 U.S. at 322—23).
          2. Review of an AU’s Decision
      Additional special standards of review apply to an appeal like this one.
Any party in a special education matter may appeal a decision of an AW by



                                             24
filing a complaint with either a “state court of competent jurisdiction or in a
district court of the United States.” 20 U.S.C.     § 1415(i)(2)(A). The District court
receives the records of the administrative hearing but may hear additional
evidence if it is requested by a party. Id.   § 1415(i)(2)(C). An appeal to a federal
court pursuant to    § 1415 is decided by the court review of the records of the
administrative proceedings and the district court “bas[es] its decision on a
preponderance of evidence.” Id.
         “Under the IDEA, the reviewing court ‘is obliged to conduct a modified de
novo review, giving “due weight” to the underlying administrative proceedings.”
S.H. v. State-Operated Sch. Dist., 336 F.3d 260. 270 (3d Cir. 2003) (quoting MM
v. 5th. Dist. of Greenville County, 303 F.3d 523, 530—3 1 (4th Cir. 2002)).
“Factual findings from the administrative proceedings are to be considered
prima facie correct.” Id. (alteration omitted). However, district courts have
discretion to determine how much deference to accord administrative
proceedings. Oberti v. Clementine Rd. of Ethic., 995 F. 2d 1204, 1219 (3d Cir.
1993).
         A court must consider the administrative findings of fact, but it is free to
accept or reject them. Susan N. v. Wilson Sch. Dist., 70 F.3d 751, 758 (3d Cir.
1995). If it chooses to depart from the findings of an administrative court, it
must provide an explanation for its departure from that decision. See Doyle z2’.
Arlington County Sch. Rd., 953 F,2d 100, 105 (4d Cir. 1991). “The court is not,
however, to substitute its own notions of sound educational policy for those of
local school authorities.” S.H. v. State-Operated Sch. Dist., 336 F.3d 260, 270
         The United States Supreme Court has held that “due weight” is to be
given to the decision of an administrative court in special education matters.
Rd. of Edua of the Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176,
206 (1982). And review of credibility-based factual findings of the AW who
heard testimony below is limited. However, “Lw]here       .   .   .   the findings   .   .   .   are
not supported by the record, and indeed, the record supports contrary findings,
we must reverse.” Carlisle Area Sch. v. Scott P., 62 F.3d 520, 528 (3d Cir. 1995)



                                               25
(quoting A/i v. Gibson, 631 F.2d 1126, 1129 (3d Cir.1980)). Finally, a district
court reviewing the administrative factual findings will defer to the AlA’s
factual findings “unless it can point to contrary non-testimonial extrinsic
evidence on the record.” S.H., 336 F.3d at 270.
        Questions of law are nonetheless reviewed de nova. See P.N. v. Greco, 282
F. Supp. 2d 221, 235 (D.N.J. 2003).
    B. Substantive Law
             1. Individuals with Disabilities Education Act
        The IDEA’s purpose is “to ensure that all children with disabilities have
available to them a free appropriate public education that emphasizes special
education and related services designated to meet their unique needs and
prepare them for further education, employment, and independent living[.]” 20
U.S.C.   §   1400(d)(1)(A). States have an obligation to ensure that children with
disabilities receive a “free appropriate public education, or “FAPE,” Id.
§   l4l2(a)(1), in the form of special education “provided at public expense,
under public supervision and direction,” Id.                §   140 1(8). That special education
will be provided “in conformity with [an] individualized education program.” Id.
      A “child with a disability” is a “child [j with intellectual disabilities,
hearing impairments (including deafness), speech or language impairments,
visual impairments (including blindness).           .   .   other health impairments, or
specific learning disabilities, and    []   who, by reason thereof, needs special
education and related services.” Id.        §   140 1(3) (emphasis added).
         The IDEA shields from financial responsibility school districts that offer a
FAPE but are denied the opportunity to provide it:
         ([T]his part does not require a local educational agency to pay for
         the cost of education, including special education and related
         services, of a child with a disability at a private school or facility if
         that agency made a free appropriate public education available to
         the child and the parents elected to place the child in such private
         school or facility.




                                                    26
Id.   1412(a)(10)(C)(i). Parents may unilaterally place their children into private
school at public expense if the local school district has not properly provided a
FAPE:
        If the parents of a child with a disability, who previously received
        special education and related services under the authority of a
        public agency, enroll the child in a private elementan’ school or
        secondary school without the consent of or referral by the public
        agency, a court or a hearing officer may require the agency to
        reimburse the parents for the cost of that enrollment if the court or
        hearing officer finds that the agency had not made a free
        appropriate public education available to the child in a timely
        manner prior to that enrollment.

Id. 14l2(a)(10)(C)(ii). In some instances, even a school that has not (or has not
yet) provided a FAPE may nonetheless escape liability for reimbursement of
tuition costs, if the parents’ failure to conform to certain procedural
requirements contributed to that situation:
        The cost of reimbursement described in clause (ii) may be reduced
        or denied [ifl

                   at the most recent IEP meeting that the parents attended
              prior to removal of the child from the public school, the
              parents did not inform the IEP Team that they were rejecting
              the placement proposed by the public agency to provide a
              free appropriate public education to their child, including
              stating their concerns and their intent to enroll their child in
              a private school at public expense;

                  10 business days   .  prior to the removal of the child
                                         .   .



              from the public school, the parents did not give written
              notice to the public agency of the [rejection of the placement
              proposed by the school;

                    prior to the parents’ removal of the child from the
              public school, the public agency informed the parents    .   .of .




              its intent to evaluate the child (including a statement of the
              purpose of the evaluation that was appropriate and
              reasonable), but the parents did not make the child available
              for such evaluation; or




                                                 27
                  •   upon a judicial finding of unreasonableness with respect
                  to actions taken by the parents.

Id. at 1412(a)(10)(C)(iii).
          New Jersey has also promulgated regulations that limit the
reimbursement obligations of school districts that adequately accommodate
special-needs students:
           [Tihe district board of education shall not be required to pay for the
           cost of education, including special education and related services,
           of a student with a disability if the district made available a free,
           appropriate public education and the parents elected to enroll the
           student in a nonpublic school, an early childhood program, or an
           approved private school for students with disabilities.

N.J.A.C.     §   6A:14-2.10(a). However, a parent may take unilateral—and
reimbursable—placement action if the school district fails to meet its
requirements:
           If the parents of a student with a disability, who previously
           received special education and related services from the district of
           residence, enroll the student in a nonpublic school, an early
           childhood program, or approved private school for students with
           disabilities without the consent of or referral by the district board
           of education, an administrative law judge may require the district
           to reimburse the parents for the cost of that enrollment if the
           administrative law judge finds that the district had not made a free,
           appropriate public education available to that student in a timely
           manner prior to that enrollment and that the private placement is
           appropriate. A parental placement may be found to be appropriate
           by a court of competent jurisdiction or an administrative law judge
           according to N.J.A.C. 6A: 14-6.5 for placements in unapproved
           schools, even if it does not meet the standards that apply to the
           education provided by the district board of education.

Id.   §   6A: 14-2.10(b) (emphasis added). However, the law still imposes procedural
requirements upon parents who rightly make unilateral placements:
           The parents must provide notice to the district board of education
           of their concerns and their intent to enroll their child in a
           nonpublic school at public expense. The cost of reimbursement      .   .




           may be reduced or denied:



                                                28
               1. If at the most recent IEP meeting that the parents
               attended prior to the removal of the student from the public
               school, the parents did not inform the IEP team that they
               were rejecting the IEP proposed by the district;

               2. At least 10 business days (including any holidays that
               occur on a business day) prior to the removal of the student
               from the public school, the parents did not give written
               notice to the district board of education of their concerns or
               intent to enroll their child in a nonpublic school;

               3. If prior to the parents’ removal of the student from the
               public school, the district proposed a reevaluation of the
               student and provided notice according to N.J.A.C. 6A: 14-
               2.3(g) and (h) but the parents did not make the student
               available for such evaluation; or

               4. Upon a judicial finding of unreasonableness with respect
               to actions taken by the parents.

Id.   § SA:14-2.10(c).
        The parents now argue for the inapplicability of 20 U.S.C.
§ 1412(a)(1O)(C)(iii)—the provision of the IDEA that limits a district’s
reimbursement obligations if procedural deficiencies have occurred—and New
Jersey’s analogous provision, N.J.A.C.    § 6A:14-2.10(c)(2). They do not apply,
say the parents, because T.E. did not receive special-education and related
services prior to being unilaterally placed at Dwight-Englewood. They also argue
that the ALT erred in dismissing their due process petition for three reasons:
(1) the AM deprived them of the procedural protections of      § 504 and the IDEA;
(2) the equities favor their position over that of Northern Highlands; (3) the
ALT’s determinations that K.E. and BE. were not credible is not supported by
extrinsic, non-testimonial evidence.
         T.E.’s parents also argue that Northern Highlands deprived T.E. of a
FAPE by: (1) failing to take appropriate action to ensure that T.E. would not be
bullied if he had attended Northern Highlands; and (2) proposing an IEP that
was substantively inadequate because it did not address T.E.’s individualized
educational needs.


                                             29
                         (a) Applicability of the Liability-limiting Provisions

         Here it is undisputed that the parents did not—as is required by 20
U.S.C.   §   1412(a)(lO)(C)(iii)16—notify the district in advance of their intent to
unilaterally place T.E. at Dwight-Englewood. The parents point to a provision
in the IDEA that empowers a court or hearing office to disallow reimbursement
“[ijf the parents of a child with a disability, who previously received special
education and related services under the authority of a public agency”
unilaterally place a student in a private institution. Id.          §   l412(a)(1O)(C)(ii).’7
T.E.’s parents insist that this provision does not apply because T.E. had not
previously received special education from Northern Highlands, and that they
were therefore entitled to unilaterally place him without prior notice. The
parents may be correct that this provision does not apply to them,’8 but this is
not the only relevant provision. Immediately preceding that provision is the
following subsection, which states the blanket rule: The regulation “does not
require a local educational agency to pay for the cost of education.               .   .   if that
agency made afree appropriate public education available to the child.”9 20


16       N.J.A.C.   §   6A:l4-2.lO(c) is substantially identical.
17       N.J.A.C. § 6A:l4-2.10(b) is substantially identical.
        20 U.S.C. § l4l2(a)(10)(C)(ii) presumably applies in situations where a school
district’s once-satisfactory special-education services fall below the free-and-
appropriate standard. Under the rule, parents may, in those cases, unilaterally place
their children into private school, but reimbursement is still conditional on an
administrative finding that the school district did not offer a FAPE and that the
placement is appropriate. See Id. That is not the case here, because the ALl did not
determine to that Northern Highlands had failed to provide T.E. a FAPE. Indeed, the
district was not provided the opportunity to do so.
19     In fact, the parents’ characterization misstates the law. The statute provides
that (emphasizing the omission in the parents’ argument):
         If the parents of a child with a disability, who previously received special
         education and related services under the authority of a public agency,
         enroll the child in a private elementary school or secondary school
         without the consent of or referral by the public agency, a court or a
         hearing officer may require the agency to reimburse the parents for the
         cost of that enrollment if the court or hearing offcer finds that the agency


                                                     30
U.S.C. § 1412(a)(10)(C)(i) (emphasis added).2° That provision [(C)(i)], and not the
provision cited by the parents (q(ii), is the basis for the district’s argument.
To view (C)(ii) in isolation while ignoring (C)(i) would scramble the statutory’
scheme of special-education reimbursement. The parents do not cite any case
law to support their position that the federal and state regulations do not apply
to them. Accordingly, I find that the notice requirements contained in 20 U.S.C.
§ 1412(a)(l0)(C) and N.J.A.C. § 6A:14-2.lO(c) apply to the parents.
                      (b) The Reasonableness of the Parents’ Conduct

         IDEA and state law both provide more generally for non-reimbursement
in the event that the factfinder determines that parents conducted themselves
unreasonably in making a unilateral placement decision. See 20 U.S.C.
§ 1412(a)(l0)(C)(iii); N.J.A.C. § 6A:14-2.10(c). Put another way, the parents are
free to place their child in any school they wish, but to obtain reimbursement
from their local school district, they must have behaved reasonably in relation
to the fashioning of a FAPE. See 20 U.S.C.          § 1412(a)(lO)(q(iii); N,J.A.C. §
6A: 14-2.10(c). T.E.’s parents concededly did not provide ten days’ written
notice prior to placing T.E. at Dwight-Englewood, an initial hurdle to their
claim to have behaved reasonably. Still, I will review the record to determine
whether T.E.’s parents acted reasonably overall in their dealings with the
district, as those dealings bear on their placement decision.
         In their submissions to this Court, the district has identified numerous
federal and state decisions that denied reimbursement where: (1) the parents
did not provide ten days’ prior notice of unilateral placement of the child in a
private facility; and/or (2) had not acted reasonably in connection with
unilateral placement. See Fisher v. Stafford flop. Bd. of Ethic., 2007 U.S. Dist.
LEXIS 14003 (D.N.J. 2007) (affirming AW’s dismissal of parent’s request for


         had not made afree appropriate public education available to the child in
         a timely manner prior to that enrollment.
20 U.S.C.   §   1412(a)(10)(C)(i).
20       N.J.A.C.   § 6A:14-2.10(a) is substantially identical.

                                                   31
reimbursement because the parent failed to notify the district’s board of
education of her concerns and intent to enroll her child in a nonpublic school
at public expense); A.Z. v. Ma/noah Twp. Rd. of Ethic., 2006 U.S. Dist. LEXIS
22305 (D.N.J. 2006) (affirming AW ruling that denied mother’s request for
reimbursement due to procedural inadequacies); R.G. o/b/o E.G. v. Glen Ridge
Rd. of Ethic., 2005 N.J. Admin. No. EDS 37 14-04 & 1435-05 (“independent of
the issue of the 20 month delay in filing her due process petition, [petitioner]
failed to provide acceptable notice to the District of her concerns and intent
thereby unreasonably preventing the district from having any meaningful
opportunity to participate in a collaborative discussion as intended by the
IDEA”); M.S. o/b/o JS. v. Princeton Reg’l Rd. of Ethic., N.J. Admin. No. EDS
402-05 (“[The IDEA] provides that where a child has not previously received
special education and related services from a public agency, there is no
authority to reimburse the tuition expenses arising from the parent’s unilateral
placement of the child in private school.”); see also M.L o/b/o Mi. u. N.
Hunterdon/Voorhees Reg’? High Rd. of Educ., N.J. Admin. No. EDS 15963-16;
H.L. and JL. o/b/o VL. v. Marlboro Twp. Rd. of Educ., N.J. Admin. No. EDS
8677-16; A.L. and R.L. o/b/o K.L. u. Englewood Rd. of Educ., N.J. Admin. No.
EDS 10942-15; W.D. o/b/o W.D. v. WatchungHillsReg’lBd. of Ethic., N.J.
Admin. No. EDS 15092-12; K.S. and M.S. o/b/o Summit City Rd. of Educ., N.J.
Admin. No. EDS 9012-12; D.A. andAA. o/b/oR.A.         tO’.   HaworthRd. of Educ.,
N.J. Admin. No. EDS 12450-07; T.W. and E.W. o/b/o T.W. u. N. Plainfield Rd. of
Educ., N.J. Admin. No. EDS 8699-03 & 392-04; Jo5. R. o/b/o JR. v. Rancocas
Valley Reg’l High School Rd. of Educ., N.J. Admin. No. EDS 2472-03. The
parents, on the other hand, have not cited any case law on point to establish
that (1) their procedural deficiencies are excusable; or (2) their conduct was
reasonable.
      Here, T.E.’s parents signed and agreed to a 504 Plan for T.E. on June 12,
2016. Earlier, while T.E. was at Cavallini, his parents had refused the efforts of
that middle school district (Upper Saddle River) to classify him. After the



                                           32
bullying incidents at Cavallini, on July 15, 2016, T.E.’s parents paid the
Dwight-Englewood tuition in full for the following year. At the time, it is true,
Northern Highlands had not completed an initial eligibility and IEP meeting for
T.E. for the upcoming school year. That delay, however, was largely if not solely
attributable to the time required for the parents’ expert to complete her
evaluation and report. During that time, the parents neither formally
challenged the June 12 504 Plan nor indicated in writing that they intended to
reject it. The Northern Highlands district agreed to implement B.E.’s
handwritten comments to the 504 Plan. They were prevented from doing so,
however, by the parents’ refusal to enroll T.E. at Northern Highlands. Even
after enrolling T.E. at Dwight-Englewood, T.E.’s parents did not actually object
to the IEP that Northern Highlands had proposed for T.E. Instead, they waited
until the October 2016 meeting to reject the IEP in its entirety, informing the
district’s CST that they did not intend to withdraw T.E. from Dwight
Englewood. Moreover, K.E. and B.E. did not notify Northern Highlands in
writing of their unilateral placement decision until November 2016—two
months after T.E. had started school at Dwight-Englewood and a month after
the IEP meeting had taken place.
      T.E.’s parents now seek relief despite failing to contest the plan to which
they agreed before the end of the prior school year. Their expert did not
complete her report over the summer, postponing the district’s ability to
prepare a final TEP. And once the new school year began, the parents became
intractable, refusing to allow Northern Highlands to implement its plan—
instead placing T.E. at Dwight-Englewood—and, at the October meeting,
categorically refusing to place T.E. at Northern Highlands. In short, the
evidence demonstrates that, after early July, K.E. and B.E. never truly
intended to place T.E. at Northern Highlands. The ongoing discussions with the
district masked afait accompli2’


21    There was evidence that the parents chose to send T.E.’s older brother, who
does not have any special education needs, to Dwight-Englewood as well. It does not


                                            33
      The record supports the AU’s determination that T.E.’s parents were not
entitled to challenge the district’s proposed IEP because they unilaterally
placed T.E. at Dwight-Englewood without providing the district ten days’ notice
of the placement. The record also supports the AU’s ruling that the parents’
conduct throughout the summer and fall was not sufficiently reasonable as to
excuse their procedural deficiencies.
                 (c) Credibility Determinations

      T.E.’s parents attack the credibility determinations of the AU. He found
neither K.E. nor BE. credible:
      I had a great deal of difficulty with K.E.’s testimony. He was
      argumentative. He was evasive. He was condescending. He would
      often argue with District counsel over the type of questions asked.
      I would advise K.E. he was to answer the question posed if there
      was no objection from his attorney. He would not answer yes or no
      questions directly. He spun his answers to conform to his theme,
      which was NHRHS did not offer sufficient assurances that T.E.
      would be safe. He signed a contract with Dwight-Englewood on
      July 15, 2016, but repeatedly said he was willing to lose the entire
       tuition if only NHRHS could assure him of T.E.’s safety. He was
      evasive in responses to simple questions. He stated in response to
       a question as to why his younger son also attended Dwight
       Englewood, a son who has no special education or 504
       accommodation needs, that the number one reason was for him to
       keep an eye on T.E. This response defies credulity as his younger
       son is not in the same classes and sees T.E. at lunch. He also
       stated that NHRHS refused to pay Dr. Healv. This is false. NHRHS
       agreed to pay Dr. Healy up to the amount that was permitted.
       While I do believe the incidents related to T.E. occurred at USR, I
       cannot deem K.E. a credible witness. I thought him disingenuous
       in much of his testimony.

      The testimony of WE. was also problematic. She was also
      argumentative and evasive while being cross-examined. She
      repeated her assertion that all she and her husband wanted was


appear that the AU placed great weight on this fact, which establishes at most that
the parents perhaps had a generalized preference independent of T.E.’s particular
needs.


                                             34
      for T.E. to be safe and that NHRHS had not provided assurances
      for this. She also stated several times she wanted a “top down”
      approach. She seemed concerned that the NHRHS principal did
      not attend the 504 meeting or the IEP meeting. While I do not
      believe B.E. was being purposely untruthful, I do believe she was
      only willing to provide answers that adhered to her version of what
      transpired. She was unwilling, or unable, to answer a simple yes or
      no question directly. Her answers always required additional
      responses to such yes or no questions. I cannot deem her credible.

(DE 23-8 at 13—14).
      I have reviewed the relevant transcripts. The AU’s comments do not
appear unreasonable in light of what I have read. Without the benefit of
observing the witnesses’ demeanor, I can go no further, and I defer to the AU’s
assessment.
      To speak plainly, the AM did not believe the parents’ narrative that they
sought to place T.E. in Northern Highlands and, but for the district’s
misfeasance, would have done so. The parents cites as corroboration their
communications during the summer with the Northern Highlands staff These
include K.E.’s email to Buono, noting that that “[s]ending [T.E.] to a private
school is not our preference” and his communication with McCusker that “[i]t
has been and remains our expectation that [T.E.] matriculate to Northern
Highlands in September.”
      The record suggests otherwise, however; it is consistent with the AU’s
conclusion that the parents had already made their decision. By the time the
parents satisfied the ten-day notice requirement—in November—T.E. had been
at Dwight-Englewood for over two months, and tuition had been paid two
months before that. At the October IEP meeting, T.E.’s parents informed the
CST that they did not intend to place T.E. at Northern Highlands—even before
they read the IEP. Moreover, although T.E.’s parents now claim that they did
not agree to the June 12 504 Plan, BE. in fact signed it.
      The AU was also entitled to consider the timing of Dr. Healey’s report,
although the parents minimize its importance. The parents engaged Dr. Healey



                                           35
in July 2016, but her neuropsychological report was not released until
October. T.E.’s parents repeatedly characterize Buono’s failure to meet with
them in August as a sign of the district’s bad faith, but the JEP was contingent
on that expert report, the completion of which still lay months in the future.
      The parents, even if they did not actually receive a PRISE booklet in
2016, are not credible in claiming that they were not aware of their right to
request reimbursement for a private school placement. T.E. had had an IEP
since fifth grade, and school districts are required to provide PRISE booklets
once a year. The parents’ contention is further weakened by their continued
discussions with Northern Highlands, even after the payment of the full year’s
tuition at Dwight-Englewood. If the parents had not known of their possible
right to be reimbursed, these continued discussions would not have made
sense; the $42,000 for tuition had been spent.
      The AU had a substantial basis in the evidence for concluding that the
parents were aware of their reimbursement rights; that they had made up their
mind to place T.E. in private school; and that they continued discussions with
the district solely in order to better position themselves for reimbursement. In
short, the record supports the AU’s determination that the parents were not
truthful in claiming that they had had an “open mind” about forfeiting the
$42,000 tuition payment, removing T.E. from Dwight-Englewood, and sending
him to Northern Highlands.
      I do not suggest that the AU’s conclusion was the only possible one, but
it was a permissible one, and it has good record support. Credibility findings
“are often influenced by matters such as observations of the character and
demeanor of witnesses and common human experience that are not
transmitted by the record.” State v. Locudo, 157 N.J. 463 (1999). A fact finder
is expected to base decisions of credibility on his or her common sense,
intuition or experience. Barnes v. United States, 412 U.S. 837 (1973). The AU
hearing the parents’ case was in a stronger position than this Court to make
those character and demeanor determinations. The evidence before this Court
does not warrant overturning the AU’s determination that K.E. and B.E. were


                                           36
not credible about their willingness to remove T.E. from Dwight-Englewood and
place him at Northern Highlands.
            2. Section 504
         Section 504 of the Rehabilitation Act of 1973 prohibits discrimination by
reason of disability in the funding of federal grants and programs. See 29
U.S.C.   § 794. It provides that
         No othenvise qualified individual with a disability ...  shall, solely
         by reason of her or his disability, be excluded from the
         participation in, be denied the benefits of, or be subjected to
         discrimination under any program or activity receiving Federal
         financial assistance or under any program or activity conducted by
         any Executive agency.

(Id.).
         T.E.’s parents now argue that the plan proposed by Northern Highlands
violated   § 504 because (1) the plan would have required T.E. to leave each class
five minutes early; and (2) Northern Highlands failed to take appropriate action
to protect T.E. from future bullying had he begun attending in September. The
district argues that the ALl properly dismissed the parents’       § 504 claim.
                    (a) The Proposed Plan

         The administrative record leaves little doubt that the parents accepted
the district’s 504 Plan and that, in any event, the plan did not discriminate
against T.E.
         To begin, the 504 Plan as signed by B.E. did not call for him to leave
class early; that suggestion was proposed weeks later and was never
memorialized by either side. That issue was not before the ALl and is not here
now. Moreover, T.E.’s parents have in large part rested their case on the
comments B.E. inserted into the 504 Plan that she signed in June, but those
suggestions were either vague, conditioned upon T.E.’s presence at school, or
both. B.E.’s comment to the 504 Plan read:
         12. pair him with patient and nurturing teachers who will
         encourage him to go to extra help, give extra credit and maybe not
         so heavy with homework


                                              37
      13. assign him some classes and lunch with some friends

      14. have the noncontact sports teachers[—]gold, tennis[—]reach
      out to him

      15 meet with his teaches before the school year starts as well as
      monthly + discuss updates and progress concerns

      16. specific attention and consideration to which guidance
      counselor he will be assigned to and an early introduction to that
      person

(DE 23-2 1 at 2—3).
      Clearly, implementation of these suggestions would depend on T.E.’s
presence at Northern Highlands. T.E.’s parents frustrated any such effort by
placing him at Dwight-Englewood. Moreover, LaRocca testified that the district
wouM adjust T.E.’s schedule to keep him with friends and away from his
aggressors. Taken together, the evidence shows that the parents signed a
proposed 504 Plan that did not discriminate against T.E.
                 (b) The Failure to Protect T.E.

      The record does not reflect that Northern Highlands’ alleged failure to
assure the parents that it would keep T.E. safe was the but-for cause of his
placement at Dwight-Englewood. There is no doubt that K.E. and B.E. were
deeply concerned for T.E.’s safety, but the record demonstrates that the
parents had made up their minds to send T.E. to private school before they
provided Northern Highlands a sufficient opportunity to assuage their fears.
Both sides note that the parents’ other son—T.E. ‘s brother—now also attends
Dwight-Englewood, giving T.E. “peace of mind.” However, the parents have
conceded that T.E.’s brother was not in a position to protect T.E. at Dwight
Englewood.
      T.E.’s parents allege that Dwight-Englewood reassured them that T.E.
would be safe but that Northern Highlands did not provide such assurances.
However, they have presented no evidence that shows how Dwight-Englewood
satisfied their safety concerns in a way that the district did not. During the
hearing, RE. admitted that they had never asked Northern Highlands about


                                           38
physical confrontations. Moreover, neither parent asked Northern Highlands
about student safety; both, however, repeatedly emphasized that they had
obtained assurances from Dwight-Englewood on that topic.
        In fact, Dwight-Englewood is a private college preparatory school that
does not offer special education or section 504 services to its students. At
Dwight-Englewood, T.E. does not have an aide. However, they now claim that
the absence of aide at Northern Highlands (which they did not specifically
request in any event) was key in their decision to select Dwight-Englewood.
        The most problematic fact for the parents’ argument, however, remains
their July 15, 2016 contract with Dwight-Englewood, which required a non-
refundable $42,000.00 tuition payment. That contract represents strong
evidence that as of July, T.E.’s parents no longer intended to send him to
Northern Highlands. Their evidence to the contrary consists of their own
testimony and their own late-summer emails suggesting that they were still
open to public-school placement. The AlA permissibly concluded, in the
context of the other evidence, that these were conscious, post hoc efforts to
create a record, not sincere statements of intent. The AlA’s conclusion that the
parents had already made their decision finds additional support in the sheer
absence of any suggestions, proposals, or criticisms by the parents of the June
12 504 Plan or the October 13 IEP that Northern Highlands proposed for T.E.
        In sum, the parents have not put forth sufficient evidence to overcome
the ALl’s determination that Northern Highlands did not violate T.E.’s rights
under   § 504.
III.    CONCLUSION
        Toward the end of his time at the Cavallini Middle School, T.E.
underwent physical bullying that would break the heart of any parent. No one
could fault his parents’ highly personal decision that, going forward, T.E. would
better thrive in a private high school. They unilaterally placed him in Dwight
Englewood and sought reimbursement of his tuition payments from the
district. To obtain such reimbursement, however, federal and state law
required them to reasonably afford Northern Highlands—a school district in


                                           39
which T.E. had not been bullied—the opportunity to demonstrate that it could
provide T.E. with a free and appropriate public education. The AU determined
that both the 504 Plan and the JEP provided T.E. with a FAPE, and that the
parents neither complied with notice requirements nor behaved reasonably in
connection with the process before unilaterally placing their child at Dwight
Englewood. The record now before the Court supports that conclusion.
      Accordingly, Plaintiffs’ Motion for Summary Judgment and Partial
Summary Judgment is DENIED, and Defendant’s Motion for Summary
Judgment is GRANTED. An appropriate order follows.


Dated: October 30, 2019




                                           Hon. Kevin McNulty
                                           United States District Juê




                                         40
